277 So.2d 919 (1973)
In re Marcus UPSHAW
v.
STATE. Ex parte Marcus Upshaw.
SC 365.
Supreme Court of Alabama.
May 17, 1973.
E. C. Herrin, Birmingham, for petitioner.
William J. Baxley, Atty. Gen., and Richard F. Calhoun, Asst. Atty. Gen., for the State.
FAULKNER, Justice.
Petition of Marcus Upshaw for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Upshaw v. State, 50 Ala.App. 172, 277 So.2d 917.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.